Citation Nr: 0838042	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  99-20 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a left knee disability 
to include as secondary to service-connected pes planus 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from January 1976 to 
November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In October 2003, the Board determined 
that new and material evidence had been received to reopen 
the claim of service connection for a left knee disorder, to 
include as secondary to the veteran's service-connected 
bilateral pes planus, and remanded the matter on the merits.  
In May 2006, the Board again remanded this case.  


FINDING OF FACT

The veteran's degenerative joint disease of the left knee is 
etiologically related to service-connected pes planus.  


CONCLUSION OF LAW

Degenerative joint disease of the left knee is proximately 
due to service-connected pes planus disability.  38 U.S.C.A. 
§ 1101 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.310(a) (as in 
effect in 2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.


Service Connection

The veteran was afforded VA examinations in May 1978 and 
October 1990, but they did not reveal any knee abnormality.  

In January 1992, the veteran was afforded a VA examination.  
A right knee disability was shown.  No left knee disability 
was identified.  X-rays of the left knee were normal.  

In March 1998, the veteran was afforded another VA 
examination which pertained solely to pes planus.  Based on 
this examination, the veteran's service-connected pes planus 
was increased to 30 percent effective February 1998.

In January 1999, a private examiner, J.D.R., chiropractor, 
submitted a medical report.  He noted that an examination of 
the knees showed abnormal joint play with regards to the 
anterior cruciate ligament, the posterior cruciate was 
negative.  There was also some abnormal play in "laxation" 
for the medial collateral ligament.  The left knee 
demonstrated normal cruciate ligaments; however, there was 
"laxation" in the left lateral ligament.  Kemp's test was 
positive bilaterally, forward bend was positive, 
Goldthwaite's test was positive bilaterally, and Lewin's test 
was positive.  He indicated that after a review of the 
veteran's records as well as x-rays and current physical 
findings, it was evident that there was neurological and 
neuromuscular involvement related to the lower extremity.  
The loss of the plantar arch, atrophy of the feet, and 
degenerative deformity of the bunions of the feet were 
contributory to alteration of gait.  

In a February 1999 rating decision, the disability rating for 
pes planus was increased to 50 percent effective February 
1998.  

In March 1999, the veteran was afforded a VA examination.  
With regard to the left knee, the examiner indicated that 
there appeared to be no specific abnormality.  There was mild 
patellofemoral arthrosis and osteophyte on the medial facet 
of the patella.  The examiner opined that there was no 
relationship between the development of the knee arthrosis 
and the veteran's pes planus.  The examiner stated that the 
claims file was available for review.  March 1999 x-rays 
revealed mild osteoarthritic changes.  

In August 2005, the veteran was afforded a VA examination.  
The examiner opined that the calcification medial to the 
patella of the left knee as well as within the left knee 
shown on x-ray was not likely related to military service.  
The veteran's right knee was discussed in detail in this 
examination report; however, the rationale for the conclusion 
regarding the left knee was not explored further.  

The veteran's claim was remanded for the purpose of affording 
the veteran a VA examination in April 2007 to determine if 
his left knee disability was etiologically related to his 
service-connected pes planus.  The claims file was reviewed.  
This examiner noted that he had examined the veteran in 
August 2005, which was primarily a right knee evaluation, 
although he mentioned the left knee.  The examiner noted that 
the veteran began having left knee problems about five years 
earlier with the symptoms beginning during walking.  Physical 
examination was performed.  The diagnosis was capsular 
calcification of the left knee with left knee arthralgia.  

In sum, the examiner noted that there were no symptoms or 
complaints referable to the left knee during service and 
current left knee disability was in no way related to 
service.  The examiner also opined that the veteran's pes 
planus did not cause the left knee disability since the 
veteran's level of activity was so reduced due to the feet 
that there would not be any increased stress.  The veteran's 
bipartite patella was a congenital finding and had no 
relationship to his symptoms.  However, the examiner stated 
that it was at least as likely as not, although this was 
somewhat speculative, that the veteran's right knee giving 
way (noting that the right knee is service-connected) causing 
him to fall could have caused a left knee injury or left knee 
pain.  However, the examiner further noted that there was no 
degenerative joint disease on the left side unlike the right 
side where it was present.

Thereafter, March 2008 x-rays of the left knee revealed 
degenerative joint disease.  This report conflicts with the 
April 2007 report which showed no degenerative joint disease.  

In March 2008, J.D.R, chiropractor, submitted another report.  
It was noted that a magnetic resonance imaging (MRI) of the 
left knee revealed a signal alteration in the mid 
subarticular component of the lateral femoral condyle 
compatible with osteochondral lesion.  A previous trauma to 
this area might be considered.  The examiner indicated that 
the veteran had severe pes planus of both feet which caused 
altered and abnormal gait as well as postural muscle and 
neurological distortions.  These problems would create 
additional distress to the adjacent joints toward the pelvis 
and back, and was placing additional hardship on the knees as 
shown in the MRI reports (including the left knee).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen, which, as noted 
above, addressed the subject of the granting of service 
connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The existing provision at 
38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the 
revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) and determine the extent 
of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level. 

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b) (2007)).

Although it was expected that the intended effect of the 
amendment was to conform VA regulations to the Allen 
decision, the regulatory amendment effectively resulted in a 
change in the law.  While the overall intention of the 
amendment to 38 C.F.R. § 3.310(b) was to implement the Allen 
decision, the amended 38 C.F.R. § 3.310(b) clearly institutes 
additional evidentiary requirements that must be satisfied 
before aggravation may be conceded and service connection 
granted.  In addressing the imposition of this new 
evidentiary requirement, the regulatory comments cite to 
38 U.S.C. § 501 as the supporting authority, and not Allen.  
See 71 Fed. Reg. 52,744-45 (Sept. 7, 2006).

A review of the regulatory comments make clear that, 
ultimately, it is the veteran's responsibility to support his 
or her claim by providing evidence of the baseline level of 
severity, and that it is not enough merely that an examiner 
concludes that there is "aggravation."  See 71 Fed. Reg. 
52,745 (Sept. 7, 2006).  

In sum, 38 C.F.R. § 3.310(b) appears to place substantive 
evidentiary restrictions on a veteran before aggravation may 
be conceded, and these restrictions appear to have no basis 
in the Allen decision itself.  

However, in this case, the veteran's claim was filed prior to 
the effective date of the revised regulation (October 10, 
2006).  As such, the Board finds that the prior version of 
the regulation is more advantageous to the veteran and should 
be applied.  When a regulation changes and the former version 
is more favorable, VA can apply the earlier version of the 
regulation for the period prior to, and after, the effective 
date of the change.  See generally, Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

In this case, the service treatment records do not show 
complaints, findings, treatment, or diagnosis of a left knee 
disability during service nor does the evidence show that 
arthritis was manifest within one year of separation from 
service.  There is no medical evidence of a current left knee 
disability which is directly related to service, nor does the 
veteran assert such.  In fact, a VA examiner specifically 
opined that current left knee disability is not related to 
service.  Thus, the requirements of direct service connection 
are not met. 

Rather, the veteran asserts that secondary service connection 
is warranted, as noted.  

In this case there is a service-connected disease or injury: 
pes planus which has been rated as 50 percent disabling.   
The next issue is whether there is disability that is due to 
the service-connected disease or injury.  The competent 
medical evidence establishes that the veteran has 
degenerative joint disease of the left knee.  He also has 
been diagnosed as having capsular calcification of the left 
knee with arthralgia.  

The medical record in this case is not entirely consistent 
and clear.  A March 1999 examiner opined that there was no 
etiological relationship between current left knee disability 
and pes planus, however, the examiner stated that there had 
been no review of the records.  In August 2005, another VA 
examiner also opined that there was no etiological 
relationship between current left knee disability and pes 
planus, however, the examiner provided no rationale.  The 
failure of the physician to provide a basis for his or her 
opinion goes to the weight or credibility of the evidence.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

Therefore, the claims file was returned for another 
examination to this examiner.  The examiner thoroughly 
reviewed the history and performed an examination.  However, 
he thereafter provided an equivocal opinion.  He basically 
indicated that the capsular calcification of the left knee 
was not related to service, but then indicated that it was as 
likely as not, in a speculative way, that the service-
connected right knee disability could have caused the veteran 
to fall resulting in left knee pain.  However, he clearly 
stated that there was no degenerative joint disease.  Prior 
to that time, the veteran was diagnosed as having 
osteoarthritis.  A subsequent MRI revealed degenerative joint 
disease.  Thus, the VA examiner's opinion was not based 
entirely on an accurate history, thus lessening the probative 
value.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006).  

In contrast, the veteran's chiropractor has maintained in two 
reports that the veteran's altered gait, postural muscle, and 
neurological distortions related to his pes planus have 
resulted in stress and hardship on the knees.  The Board is 
affording this examiner's opinion the most probative value as 
it has been consistent in nature and is also consistent with 
the record.  See generally Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.)  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin.  

The Board finds that these three criteria are met as there is 
a current left knee disability, a service-connected 
disability (pes planus), and medical evidence of a nexus 
between the service-connected disability and the current left 
knee disability sufficient to establish an etiologically 
relationship.  

In light of the foregoing, the Board finds that secondary 
service connection is warranted for degenerative joint 
disease of the left knee.




ORDER

Service connection for degenerative joint disease of the left 
knee as due to service-connected pes planus is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


